Title: From Benjamin Franklin to Deborah Franklin, 24 December 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Dec. 24. 1767.
I wrote you largely by this Packet, but omitted mentioning two Things I want you to send me per first Ships, for two of my Friends here. One is, Miller’s German Newspapers for two or three Months back; and to be continued. The other a Lump of that Sort of Stone we make Steps and Cheeks of Cellar doors of, at Philadelphia. Your Care in these Particulars will greatly oblige Your ever loving Husband
B F[ranklin]